Title: Thomas Jefferson to Robert Wash, 11 May 1811
From: Jefferson, Thomas
To: Wash, Robert


          
            Sir
            Monticello May 11. 11.
          
            I duly recieved your favor of Mar. 1. with the map it covered, for which be pleased to accept my thanks. every information of that country is acceptable as we know much less of it than either our duties or interests require.  mr Crofts, mentioned in your letter, probably passed on some other way, as I had not the pleasure of seeing him.   not being a subscriber for the Louisiana gazette, it is rarely seen in this quarter.  indeed I am giving up the reading of newspapers in order to be able to indulge myself with reading which is more agreeable. Accept the assurances of my respect. 
          
            Th: Jefferson
          
        